The opinion of the court was delivered by
Blanchard, J.
The parties to this suit having agreed upon a compromise, and for that purpose to have a judgment embodying the compromise entered in the District Court, and considering the stipulation entered into between counsel, now on file:
It is ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that the cause be remanded to that court for further proceedings pursuant to the-agreement of compromise.